PRESIDING JUSTICE INGLIS, dissenting: I respectfully dissent. By holding that the escape rule applies only in felony-murder cases, the majority disregards a decade of established case law beginning with People v. Mumford (1979), 70 Ill. App. 3d 395, and culminating in People v. House (1992), 232 Ill. App. 3d 309. "[F]or purposes of determining legal accountability, the crime is not completed until the offender has escaped from the scene.” (People v. Johnson (1991), 220 Ill. App. 3d 550, 555.) Although, as the majority notes, this rule derives from a felony-murder case, there is no Illinois authority that rejects the escape rule in an accountability analysis. In People v. House (1992), 232 Ill. App. 3d 309, as the majority notes, this court found the defendant accountable for burglary, where he assisted a burglar in loading stolen goods, because the crime was not complete until the burglar escaped the scene of the crime. (House, 232 Ill. App. 3d at 312.) In Johnson, the appellate court found the defendant accountable for robbery, where he fled the scene of a robbery in which he acquiesced, carrying the proceeds and disposing of them immediately before his apprehension. (Johnson, 220 Ill. App. 3d at 555-56.) The court reasoned that the robbery was not completed until the robbers had escaped the scene. Johnson, 220 Ill. App. 3d at 555. In People v. Gil (1984), 125 Ill. App. 3d 892, the appellate court found the defendant accountable for voluntary manslaughter, where he acquiesced in a shooting and prevented life-saving intervention, because "a crime is not completed until the offender has escaped from the scene.” (Gil, 125 Ill. App. 3d at 896.) In People v. Mumford (1979), 70 Ill. App. 3d 395, the appellate court found the defendant accountable for murder, where he acquiesced in a shooting and prevented the victim’s escape, because "a criminal act is not completed until the offender has escaped from the scene.” Mumford, 70 Ill. App. 3d at 400. "The crime,” "a crime,” "a criminal act”: none of these cases concerns or even mentions felony murder. They all address when a crime is complete for purposes of accountability. The majority’s discussion of felony murder clouds the central issue: whether the crime of burglary was completed when respondent’s friends exited Lombardo’s vehicle or when the four men fled the scene in the vehicle supplied by the respondent. According to this line of cases, the crime ended when the four men escaped in respondent’s grandmother’s car. To be accountable, the accused’s participation need not be part of the conduct constituting the offense. (House, 232 Ill. App. 3d at 311.) In House, this court affirmed the defendant’s conviction of burglary on the theory of accountability, where he helped the burglar load cartons of stolen goods into a car. {House, 232 Ill. App. 3d at 312-13.) We concluded that the evidence established the defendant’s accountability, even though he did not know that his friend was going to burglarize the store. The defendant’s act of loading the goods, which he knew were stolen, was sufficient to show that he intended to aid in the commission of the burglary. (House, 232 Ill. App. 3d at 312.) The assistance occurred during the commission of the offense, even though the burglar had left the building with the property before the defendant assisted him. House, 232 Ill. App. 3d at 312. Thus, in the present case, the burglary of Lombardo’s vehicle did not end until respondent and his friends got in respondent’s grandmother’s car and drove away. Respondent emphasizes his statement to the police that when he joined his friends, he saw the equalizer and the cassette player in his grandmother’s car; therefore, the items may have been in the vehicle before respondent joined his friends. That, however, is immaterial. The court found that respondent knew his friends were stealing things, and it discounted respondent’s statement that he did not know the equalizer was stolen. The court also found that the items were in the backseat at respondent’s feet when the car was stopped by the police. Even if the court credited respondent’s statement that the equalizer was in the front seat of the car before he joined his friends, the facts indicate that respondent allowed the perpetrators to use his grandmother’s car to carry away the stolen goods. This act would aid the perpetrators during the commission of the offense and, combined with respondent’s intent to facilitate the offense, establishes his accountability. Respondent admitted he and his friends ran back to his grandmother’s car after the last burglary, in which he acted as a lookout. Also, the equalizer was found at respondent’s feet. I therefore conclude that the evidence establishes beyond a reasonable doubt that respondent committed a burglary to Lombardo’s vehicle. The majority’s reliance on People v. Zierlion (1959), 16 Ill. 2d 217, is misplaced. Although that case concerned a burglary, the offenders had escaped to a place of safety before enlisting the defendant. (Zierlion, 16 Ill. 2d at 218.) The crime was completed before the defendant became involved. Zierlion, 16 Ill. 2d at 219. For these reasons, I would affirm the decision of the trial court.